Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 22nd day of January, 2010, by and between First
Commonwealth Financial Corporation, a Pennsylvania corporation (“FCFC”), and
Robert E. Rout (“Executive”).

W I T N E S S E T H:

WHEREAS, FCFC wishes to employ Executive as its Executive Vice President and
Chief Financial Officer; Executive wishes to be employed in that capacity; and
Executive is willing to accept employment with FCFC upon the terms and
conditions hereinafter set forth:

NOW, THEREFORE, intending to be legally bound, FCFC agrees to employ Executive,
and Executive agrees to be employed by FCFC, upon the following terms and
conditions:

ARTICLE I

EMPLOYMENT

1.01. Office. Executive is employed hereunder as Executive Vice President and
Chief Financial Officer of FCFC reporting directly to the Chief Executive
Officer of FCFC and in such capacity shall use his reasonable best energies and
abilities in the performance of his duties and in the performance of such other
duties as may be assigned to him from time to time by the Chief Executive
Officer or FCFC’s Board of Directors (“Board”).

1.02. Term. Subject to the terms and provisions of Article II, the term of this
Agreement shall begin on February 8, 2010 and shall continue through February 8,
2013 (the “Initial Term”), unless extended in accordance with the following
sentence. The term of this Agreement shall automatically be extended on
February 8, 2013 and on each subsequent February 8 for successive one (1) year
periods (each, a “Renewal Term”) unless either party gives notice in writing to
the other party at least sixty (60) days prior to the end of any such term that
they do not intend to extend employment for another year. Notwithstanding the
foregoing, the term of this Agreement shall not extend beyond the Executive’s
65th birthday.

1.03. Compensation. Compensation shall be paid to Executive by FCFC at the rate
of Three Hundred and Sixty Thousand Dollars ($360,000.00) per annum (the “Base
Salary”), payable in equal monthly installments, less applicable and elected
deductions. Executive will be eligible to participate in any Short-Term and
Long-Term Incentive Plans that may be offered to FCFC executive employees, as
determined by the Executive Compensation Committee of the Board of Directors
(the “Committee”), with a target award opportunity under each such Plan that
equals or exceeds the highest target award opportunity as a percentage of their
base salary offered to any named executive officer (as defined in Item 402 of
SEC Regulation S-K) other than the Chief Executive Officer or Bank President.
Executive’s Base Salary may be increased or decreased at any time at the
discretion of the Executive Compensation Committee of the Board of Directors
(the “Committee”) or its designee, which Committee shall perform an annual
review of this Agreement, the Executive’s performance with FCFC, and
compensation payable hereunder; provided, however, that Executive’s Base Salary
may only be reduced if such reduction is made in connection with, and is
proportionate to, a reduction of the base salaries of all named executive
officers of FCFC.



--------------------------------------------------------------------------------

1.04. Employee Benefits. Executive shall be eligible to participate in such
major medical or health benefit plans, pensions, and other benefits as are
available generally to executive officers of FCFC, to the extent available to
such executive officers and subject to the terms of any such plans. Commencement
of health benefits, should Executive elect to participate, will be available to
Executive upon his employment. Executive will be eligible for four (4) weeks of
paid vacation annually. Executive will also be eligible to participate in the
First Commonwealth Supplemental Executive Retirement Plan as provided in the
documents that govern that Plan.

1.05. Signing Bonus. Executive shall receive a bonus of One-Hundred and
Seventy-Five Thousand Dollars ($175,000.00), 50% of which will be payable on
first day of Executive’s employment (the “Commencement Date”) and 50% of which
will be payable on the one-year anniversary of the Commencement Date so long as
Executive is employed at that time. The second installment of the bonus will be
paid to Executive if he is not employed on the one-year anniversary of the
Commencement Date only if Executive was involuntarily terminated by FCFC without
Cause pursuant to Section 2.02 or if he resigns for Good Reason pursuant to
Section 2.03.

1.06. Inducement Equity Award. Contemporaneously with the execution of this
Agreement, Executive and FCFC are entering into a Restricted Stock Agreement
pursuant to which FCFC will award a number of shares of restricted stock to
Executive having a market value equal to $175,000. For that purpose, the number
of shares subject to the Restricted Stock Agreement will be calculated by
dividing $175,000 by the closing price of FCFC’s common stock on the New York
Stock Exchange on the trading day immediately preceding the Commencement Date.
One-half of the shares of restricted stock issuable pursuant to the Restricted
Stock Agreement will be issued on the one-year anniversary of the Commencement
Date, and the other half of the shares of restricted stock will be issued on the
two-year anniversary of the Commencement Date. The shares of restricted stock,
when and if issued to Executive, will be subject to vesting or forfeiture in
accordance with the terms of the Restricted Stock Agreement.

ARTICLE II

TERMINATION

2.01. Involuntary Termination For Cause. FCFC may terminate Executive’s
employment for “Cause,” as defined herein, immediately by providing written
notice to Executive that his employment is terminated. Upon delivery of said
notice together with payment of any salary accrued under Section 1.03 prior to
the date of termination but not yet paid, as well as payment for any accrued
vacation time not taken and expenses which were properly incurred by Executive
on FCFC’s behalf prior to the termination date that are not yet paid,
Executive’s employment and all obligations of FCFC to Executive shall terminate.
Termination shall be deemed to be for Cause if: (i) Executive fails to comply
with any material provision of this Agreement; (ii) Executive refuses to comply
with any lawful, written directive

 

-2-



--------------------------------------------------------------------------------

from the Board or the Chief Executive Officer of FCFC); (iii) Executive fails to
perform his duties under this Agreement with the degree of skill and care
reasonably to be expected of a professional of his experience and stature after
notice and a reasonable opportunity to cure (unless the failure to perform is
incapable of being cured); or (iv) Executive engages in an act of dishonesty or
fraud or Executive is convicted of a crime which, in the judgment of the Board
of Directors, renders his continued employment by FCFC materially damaging or
detrimental to FCFC. The obligations of Executive under Article III shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.01. If Executive’s employment terminates under Section 2.01, he is
entitled to no severance under Section 2.05.

2.02. FCFC Termination Without Cause. Executive’s employment may be terminated
at any time by FCFC without Cause immediately upon written notice by FCFC to
Executive that his employment is terminated. In the event FCFC terminates
Executive’s employment without Cause, FCFC will provide Executive with the
Severance Benefits set forth in Section 2.05, provided that as a condition
precedent to Executive’s receipt of Severance Benefits under this Section 2.02
and Section 2.05, Executive must execute and deliver to FCFC a Separation
Agreement and General Release of any and all claims and causes of action that
Executive may have against FCFC, as permitted by law, in a form substantially
similar to the Release attached hereto as Exhibit A. All other obligations of
FCFC to Executive shall cease as of the date of termination except for the
payment of any salary accrued under Section 1.03 but not yet paid, as well as
payment for any accrued vacation time not taken and expenses which were properly
incurred by Executive on FCFC’s behalf prior to the termination date that are
not yet paid as of the termination date. The obligations of Executive under
Article III shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.02.

2.03. Resignation for Good Reason. Executive may resign for Good Reason. Good
Reason means: (i) a material change in Executive’s title, position or
responsibilities which represents a substantial reduction of the title, position
or responsibilities in effect immediately prior to the change; (ii) any
reduction in the Base Salary or a material reduction of benefits provided under
this Agreement (unless such reduction of Base Salary or benefits applies equally
to all named executive officers of FCFC and any reduction in Base Salary is not
in excess of 10%); (iii) the assignment of Executive to a position which
requires him to relocate for a period in excess of six (6) months to a site more
than fifty (50) miles outside of Indiana, Pennsylvania; or (iv) the assignment
to Executive of any duties or responsibilities (other than due to a promotion)
which are materially inconsistent with the position of Chief Financial Officer.
Before Executive resigns for Good Reason, Executive must give FCFC twenty
(20) days’ notice of said resignation and an opportunity to correct. If
Executive resigns for Good Reason, he will receive severance under Section 2.05.
If, however, FCFC corrects within twenty (20) days of its receipt of notice of
the Good Reason, FCFC shall owe Executive no severance under Section 2.05 and
Executive shall continue in his capacity as Chief Financial Officer. The
obligations of Executive under Article IIII shall continue notwithstanding the
terms of Executive’s employment pursuant to Section 2.03.

2.04. Termination by Executive. Executive agrees to give FCFC sixty (60) days’
prior written notice of the termination of his employment with FCFC.
Simultaneously with such notice, Executive shall inform FCFC in writing as to
his employment plans following the termination of his employment with FCFC. All
obligations of FCFC to Executive shall cease as

 

-3-



--------------------------------------------------------------------------------

of the termination date except for the payment of salary accrued under
Section 1.03 prior to the date of termination, as well as payment for any
accrued vacation time not taken and expenses which were properly incurred by
Executive on FCFC’s behalf prior to the termination date that are not yet paid
as of the termination date. The obligations of Executive under Article III shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.04. If Executive’s employment terminates under Section 2.04 he is
entitled to no severance under Section 2.05.

2.05. Severance Benefits. In the event that FCFC terminates Executive’s
employment during the Initial Term or any Renewal Term for any reason other than
for Cause, or if Executive terminates his employment pursuant to Section 2.03,
and subject to the conditions set forth in this Section and subject to Sections
2.02 and/or 2.03 as applicable, FCFC will pay to Executive an amount equal to
the product of (x) one-twelfth of the sum of (A) the Base Salary and (B) the
aggregate amount of all bonuses paid to Executive during the twelve-month period
preceding his termination, multiplied by (y) the number of months remaining in
the Initial Term (if the termination occurs during the Initial Term) or the
Renewal Term (if the termination occurs during a Renewal Term), as applicable,
less legally required taxes and withholdings. Said sum is to be paid in one lump
sum within sixty (60) days of the date of Executive’s termination from
employment. Upon termination, FCFC will offer continuation coverage to
Executive, as required by Section 4980B of the Internal Revenue Code of 1986,
(“Code”) as amended (“COBRA”), under the First Commonwealth’s group health plan
(the “Health Plan”) on the terms and conditions mandated by COBRA including
Executive’s payment of the applicable COBRA premiums.

In the event that FCFC terminates Executive’s employment during the Initial Term
for any reason other than for Cause or if Executive terminates his employment
pursuant to Section 2.03, and subject to the conditions set forth in this
Section and subject to Sections 2.02 and/or 2.03 as applicable, FCFC will pay
Executive, beginning on the 19th month following the date Executive’s employment
is terminated an amount equal to the lesser of: (a) Two Thousand Two Hundred
Dollars ($2,200.00) per month; or (b) the monthly cost of the Conversion Policy
coverage (as defined below), less any and all legally required withholdings. Any
payment under this Section will be made to Executive monthly on or before the
last day of each month. Payments under this Section will cease on the earlier
of: (i) the last day of the Initial Term; (ii) the date Executive fails to
continue to maintain Conversion Coverage; or (iii) the date of Executive’s
death. For purposes of this Section, Conversion Coverage means coverage
Executive obtains by converting his COBRA benefit into an individual health
insurance policy as permitted under state law (“Conversion Policy”) provided
that such conversion is made after Executive has elected and received COBRA
coverage under the Plan for the entire initial 18-month COBRA coverage period.
While payments are being paid pursuant to this Section, FCFC may require
Executive to provide periodically evidence of the continuation of the Conversion
Policy and the monthly cost of such Conversion Policy. Should Executive secure
or be offered health coverage through another employer at any time following the
termination of his employment with FCFC but before the last day of the Initial
Term, or if Executive does not elect to continue COBRA coverage under the Plan
for the entire initial 19 month period (including payment of required COBRA
premiums), all of Employer’s obligations with regard to paying for Conversion
Coverage as set forth in this Section shall immediately cease.

 

-4-



--------------------------------------------------------------------------------

To the extent required to comply with Section 409A of the Code and to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B), payment of
amounts due under this Agreement shall be delayed for six months (or the
earliest date on which such amount can be paid without incurring such additional
taxes) and any payments during such period shall be accumulated and paid on the
first day following the end of such period.

Executive will receive the severance benefits set forth in Section 2.05 if and
only if he executes and does not revoke a Separation Agreement and General
Release of any and all claims and causes of action that Executive may have
against FCFC, as permitted by law, in a form substantially similar to the
Release attached hereto as Exhibit A.

2.06. Resignation of Board Membership. Executive expressly promises and agrees
that he will resign from the Board of Directors or any similar governing body of
FCFC and each of its direct or indirect subsidiaries immediately upon and
concurrent with the termination of his employment with FCFC for any reason,
including, without limit, by FCFC for Cause or without Cause or by Executive for
any reason.

ARTICLE III

EXECUTIVE’S COVENANTS AND AGREEMENTS

3.01. Non-Disclosure of Confidential Information. Executive recognizes and
acknowledges that: (a) in the course of Executive’s employment by FCFC, it will
be necessary for Executive to acquire information which could include, in whole
or in part, information concerning FCFC’s business, sales volume, sales methods,
sales proposals, financial statements and reports, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customers’ purchases from FCFC, FCFC’s sources of supply,
FCFC’s computer programs, system documentation, special hardware, product
hardware, related software development, FCFC’s manuals, formulae, processes,
methods, machines, compositions, ideas, improvements, inventions, or other
confidential or proprietary information belonging to and treated as such by FCFC
or relating to FCFC’s affairs (collectively referred to herein as the
“Confidential Information”); (b) the Confidential Information is the property of
FCFC; (c) the use, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to FCFC; and (d) it is essential to the protection of FCFC’s good will
and to the maintenance of FCFC’s competitive position that the Confidential
Information continue to be kept secret and that Executive not disclose the
Confidential Information to others or use the Confidential Information to
Executive’s own advantage or the advantage of others. Confidential Information
shall not include information otherwise available in the public domain through
no act or omission of Executive. Executive agrees to hold and safeguard the
Confidential Information in trust for FCFC, its successors and assigns and
agrees that he shall not, without the prior written consent of FCFC,
misappropriate or disclose or make available to anyone for use outside FCFC’s
organization at any time, either during his employment with FCFC or subsequent
to the termination of his employment with FCFC for any reason, including without
limitation, termination by FCFC, any of the Confidential Information, whether or
not developed by Executive, except as required in the performance of Executive’s
duties to FCFC.

 

-5-



--------------------------------------------------------------------------------

3.02. Non-Solicitation of Employees. Executive agrees that, during his
employment with FCFC and for one (1) year following termination of Executive’s
employment with FCFC, including without limitation termination by FCFC for Cause
or without Cause, Executive shall not, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any employee of FCFC or of any of its
subsidiaries or affiliates, including FCFC, to leave FCFC or any of its
subsidiaries, or affiliates, including FCFC, for any reason whatsoever, or to
hire any such employee.

3.03. Duties. Executive agrees to be a loyal employee of FCFC. Executive agrees
to devote his reasonable best efforts to the performance of his duties for FCFC,
to give proper time and attention to furthering FCFC’s business, and to comply
with all rules, regulations and instruments established or issued by, or
applicable to, FCFC. Executive further agrees that during the term of this
Agreement, Executive shall not, directly or indirectly, engage in any business
which would detract from Executive’s ability to apply his reasonable best
efforts to the performance of his duties. Executive also agrees that he shall
not usurp any corporate opportunities of FCFC.

3.04. Return of Materials. Upon the termination of Executive’s employment with
FCFC for any reason, Executive shall promptly deliver to FCFC all
correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
reports, flow-charts, computer equipment, programs, software, databases,
proposals, financial statements and reports, and any documents concerning FCFC’s
customers or concerning products or processes used by FCFC and, without limiting
the foregoing, will promptly deliver to FCFC any and all other documents or
materials containing or constituting Confidential Information.

3.05. Work Made for Hire. Executive agrees that in the event of publication by
Executive of written or graphic materials constituting “work made for hire,” as
defined and used in the Copyright Act of 1976, 17 USC § 1 et seq., FCFC will
retain and own all rights in said materials, including right of copyright.

3.06 Non-Compete. Executive agrees that during the “Restricted Period” (as
defined below), he will not, for himself, as an agent, employee, contractor or
owner, or on behalf of another person or entity, directly or indirectly, engage
in any “Prohibited Position” with any “Competing Business.” For purposes of this
Agreement, “Restricted Period” shall mean the term of Executive’s employment by
FCFC and (A) if Executive’s employment is terminated by FCFC without Cause or by
Executive for Good Reason, subject to the payment of severance compensation by
FCFC in accordance with Section 2.05, a period equal to the remainder of the
Initial Term or the Renewal Term, as the case may be, or (B) if Executive’s
employment is terminated for any other reason, a period of 12 months following
the date of termination; “Prohibited Position” shall mean any position, whether
as principal, agent, officer, director, employee, consultant, shareholder, or
otherwise: (i) where Executive will be engaged in the management, sale,
development, or marketing of products or services of the type provided by FCFC;
and (ii) during employment with FCFC, Executive was privy to or given access to
proprietary and/or confidential business information of FCFC concerning FCFC’s
management, strategy, performance, sale, development or marketing of that type
of product or service and/or was involved in maintaining the FCFC’s customer
relationships or goodwill; “Competing Business” shall mean any person,
corporation or other entity which engages in the marketing

 

-6-



--------------------------------------------------------------------------------

and/or sale of: (i) retail banking products in the Restricted Territory,
including, for example, personal and business accounts, private banking,
business banking, loans, lines of credit, mortgages, and other investment or
financial products; or (ii) any other product or service of FCFC, currently and
in the future, in the Restricted Territory, in which Executive had involvement,
and/or about which Executive learned of, and/or may have acquired any knowledge
about, while employed by FCFC; and “Restricted Territory” shall mean the
geographic area within a radius of fifty (50) air miles from the location of
FCFC’s office at which Executive’s employment was based as of the date of the
termination of Executive’s employment. During the term of his employment by FCFC
and for a period of one year from the date of his termination for any reason,
Executive also agrees not to enter into, consult about, or become involved with
any transactions that he learned and/or became aware of through his employment
with FCFC. Executive acknowledges that the foregoing restrictions are properly
limited so that they will not interfere with his ability to earn a livelihood
and that such restrictions are reasonable and necessary to protect FCFC’s
legitimate business interest, including the protection of its confidential and
trade secret information. In exchange for the consideration set forth in this
Agreement, Executive agrees to be bound by the terms of this Section. The
foregoing covenants shall not be deemed to prohibit Executive from acquiring as
an investment not more than five percent (5%) of the capital stock of a
Competing Business, whose stock is traded on a national securities exchange or
through an automated quotation system of a registered securities association.

ARTICLE IV

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

4.01. Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article III will not prevent him
from earning his livelihood, and acknowledges that it would cause FCFC serious
and irreparable injury and cost if Executive were to use his ability and
knowledge in breach of the obligations contained in Article III.

4.02. Remedies. In the event of a breach by Executive of the terms of this
Agreement, FCFC shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by Executive and to enjoin Executive from any
further violation of this Agreement and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law. Executive
acknowledges, however, that the remedies at law for any breach by him of the
provisions of this Agreement may be inadequate and that FCFC shall be entitled
to injunctive relief against him in the event of any breach.

ARTICLE V

MISCELLANEOUS

5.01. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article III shall be enforceable to the fullest extent
permissible under applicable law, but that the unenforceability (or modification
to conform to such law) of any provision or provisions of this Agreement shall
not render unenforceable, or impair, the remainder thereof. If

 

-7-



--------------------------------------------------------------------------------

any provision or provisions hereof shall be deemed invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provision or provisions and to alter the
bounds thereof in order to render it valid and enforceable.

5.02. Entire Agreement. This Agreement represents the entire agreement of the
parties and may be amended only by a writing signed by each of them. This
Agreement supersedes all prior arrangements and agreements between the parties
concerning the terms of Executive’s employment with FCFC, other than the Change
of Control Agreement of even date herewith between FCFC and Executive (the
“Change of Control Agreement”). If there is a “Change of Control” as defined by
the Change of Control Agreement during the term of the Change of Control
Agreement, the provisions of that Change of Control Agreement will apply and
this Employment Agreement will cease to apply, and Executive will be entitled to
no benefits under this Employment Agreement, including the severance benefits in
Section 2.05. Notwithstanding the foregoing sentence, except as provided in
Section 3.07, Executive’s obligations under Article III will continue even if
there is a Change of Control.

5.03. Governing Law. This Agreement shall be interpreted, construed, and
governed according to the laws of the Commonwealth of Pennsylvania.

5.04. Jurisdiction and Service of Process. Executive and FCFC waive any right to
a court (including jury) proceeding and instead agree to submit any dispute over
the application, interpretation, validity, or any other aspect of this Agreement
to binding arbitration consistent with the application of the Federal
Arbitration Act and the procedural rules of the American Arbitration Association
(“AAA”) before an arbitrator who is a member of the National Academy of
Arbitrators (“NAA”) out of a nationwide panel of eleven (11) arbitrators to be
supplied by the AAA. FCFC will absorb the fee charged and the expenses incurred
by the neutral arbitrator selected.

5.05. Agreement Binding. The obligations of Executive under Article III of this
Agreement shall continue after the termination of his employment with FCFC for
any reason and shall be binding on his heirs, executors, legal representatives
and assigns and shall inure to the benefit of any successors and assigns of
FCFC. Likewise, the obligations of FCFC shall be binding upon any successors.

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

Signature page follows.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
this Agreement or caused this Agreement to be executed the day and year first
above written.

WITNESS:

 

/s/ Matthew C. Tomb

   

/s/ Robert E. Rout

    Robert E. Rout     Address:  

 

    City/State/Zip:  

 

 

ATTEST:                

FIRST COMMONWEALTH

FINANCIAL CORPORATION

/s/ Matthew C. Tomb

      By:  

/s/ John J. Dolan

      Name:   John J. Dolan         Title:   President and Chief Executive
Officer  

 

-9-